                    Case 14-14970-RBR
                         UNITED STATESDoc BANKRUPTCY
                                          103 Filed 06/26/19 Page 1 of 3
                                                          COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                                                      CASE NO.: 14-14970-BKC-RBR
                                                                   PROCEEDING UNDER CHAPTER 13

IN RE:

MARK JOHN EWALD
XXX-XX-1160

DEBTOR
_____________________________/

                           NOTICE OF DEPOSIT OF FUNDS WITH
                      THE UNITED STATES BANKRUPTCY COURT CLERK

NOTICE IS HEREBY GIVEN THAT:

The Trustee has a balance of $2,018.96 remaining in her bank account which represents unpresented
checks drawn and mailed to debtor pursuant to the final distribution under U.S.C. 726, 1226, or 1326 in a
case under the Chapter 13 in the above-named case. The Trustee has made a good faith effort to verify the
correct mailing address for said entities and to deliver the funds before presenting this notice. More than
sufficient time has passed for these checks to be presented for payment.

Attached and made a part of this notice, is a list, pursuant to Bankruptcy Rule 3001, of the names, claim
numbers and addresses of the claimants and the amounts to which each is entitled.

   WHEREFORE, the Trustee hereby gives notice that the above-stated sum has been deposited with the
Clerk of the United States Bankruptcy Court, Southern District of Florida, to effect closing this estate.

    I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Notice Of Deposit of
Funds was served, via U.S. first class mail, certified mail and/or CM/ECF, upon the parties listed on the
attached service list this 26th day of June, 2019.

                                                                 /s/ Robin R. Weiner
                                                             _____________________________________
                                                                 ROBIN R. WEINER, ESQUIRE
                                                                 STANDING CHAPTER 13 TRUSTEE
                                                                 P.O. BOX 559007
                                                                 FORT LAUDERDALE, FL 33355-9007
                                                                 TELEPHONE: 954-382-2001
                                                                 FLORIDA BAR NO.: 861154
              Case 14-14970-RBR   Doc 103   Filed 06/26/19   Page 2 of 3OF DEPOSIT OF FUNDS
                                                                NOTICE
                                                                 CASE NO.: 14-14970-BKC-RBR

                                  SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
MARK JOHN EWALD
5201 NW 89TH DRIVE
POMPANO BEACH, FL 33067

ATTORNEY FOR DEBTOR
WINSTON I. CUENANT, ESQUIRE
2550 N. FEDERAL HIGHWAY
SUITE 10
FORT LAUDERDALE, FL 33305
             Case 14-14970-RBR   Doc 103   Filed 06/26/19   Page 3 of 3OF DEPOSIT OF FUNDS
                                                               NOTICE
                                                                CASE NO.: 14-14970-BKC-RBR

ATTACHMENT

                   NOTICE OF DEPOSIT OF FUNDS WITH
              THE UNITED STATES BANKRUPTCY COURT CLERK

                   ATTACHMENT - LISTING OF CLAIMANT

              CASE NO.: 14-14970-BKC-RBR

             CLAIMANT: MARK JOHN EWALD
                       5201 NW 89TH DRIVE
                       POMPANO BEACH, FL 33067
